The complaint sets forth a cause of action at law, to which equitable relief is added as an incident. There is no threat of future wrongful acts on the part of defendant. Complete relief for the alleged wrongful acts of defendant may be granted at law. If defendant is found to be liable, defendant may be east in damages for the expense of removing the nuisance and for other injuries to plaintiff’s property. The mere prayer in the complaint for the removal of the nuisance does not transform this cause of action from one essentially at law to one in equity. {City of Syvaeuse V. Kogan, 234 N. Y. 457.) Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.